ACCEPTED
                                                                                03-14-00511-CV
                                                                                       4082375
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            2/9/2015 8:20:19 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                         IN THE COURT OF APPEALS
                 FOR THE THIRD SUPREME JUDICIAL DISTRICT
                            AT AUSTIN, TEXAS
                                                                FILED IN
                                                         3rd COURT OF APPEALS
MARY BLANCHARD,                    '                         AUSTIN, TEXAS
                                   '                     2/9/2015 8:20:19 PM
      Respondent/Appellant         '                       JEFFREY D. KYLE
                                   '                             Clerk
VS.                                '       NO. 03-14-00511-CV
                                   '
GRACE ANN MCNEILL, IN HER          '
CAPACITY AS SUCCESSOR              '
TRUSTEE AND BENEFICIARY OF         '
THE DIXIE LEE HUDLOW LIVING        '
TRUST, AND HAROLD MCNEILL,         '
AS BENEFICIARY OF THE DIXIE        '
LEE HUDLOW LIVING TRUST,           '
AND THE DIXIE LEE HUDLOW           '
LIVING TRUST,                      '
                                   '
      Petitioners/Appellees.       '

      APPELLANT, MARY BLANCHARD'S, MOTION TO ENLARGE TIME WITHIN
          WHICH TO FILE HER MOTION FOR REHEARING PURSUANT TO
                    T.R.A.P. RULES 10.5(b) AND 49.8

TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

      COMES NOW, the Appellant, Mary Blanchard, ("BLANCHARD") and files

this her Motion to Enlarge Time Within Which to File Appellant's

Motion for Rehearing and, in support of said motions, would show

the Court the following:

      1.   This Court entered its Opinion and Order on January 23, 2015.

 Any Motion for Rehearing would be due to be filed on or before

February 9, 2015.       This motion is filed within fifteen days of

February 9, 2015. See T.R.A.P. Rule 49.8.

      2.   Appellant Blanchard requests an enlargement of time to file


                                       1
her Motion for Rehearing to and until March 4, 2015.

   3.     No previous extensions of time have been granted Appellant

Blanchard to file a Motion for Rehearing or Rehearing En Banc.

   4. The facts on which Appellant Blanchard relies as good cause

for granting the extension are as follows:

   4.1.    Appellant's counsel, Joe Alfred Izen, Jr., has been ill

since January 11, 2015 with fever and inflammatory symptoms.     Izen

tried to keep working over the time he was suffering these increased

symptoms, and hoped to complete the Motion for Rehearing within the

fifteen day period for filing provided by the Texas Rules of Appellate

Procedure.

   4.2. Izen became worse and developed an increased fever which

went up to 101 degrees on Wednesday, January 21, 2015.       Izen has

been unable to walk without crutches for the past ten (10) days.

   4.3.    Appellant's counsel hopes to recover from his illness and

complete the Motion for Rehearing within twenty (20) days. An IGF-1

hormone test Appellant's counsel underwent on January 29, 2015 came

back with a higher than normal reading of 252 indicating a pituitary

tumor.

   4.4.    Additionally, Izen's right knee swelled up and Izen had

to go to his orthopedic surgeon on Monday, January 26, 2015 to have

it aspirated and have the synovial fluid tested for infection as

well hormone.

                                  2
   5.   This enlargement of time is sought not for the purposes of

delay only, but so that Justice may be done.       Counsel's medical

condition has made a request for enlargement necessary.

   6.   Appellant has not sought any previous enlargements on this

appeal to file her Motion for Rehearing.

   7.    Based on all of the above facts and factors Appellant   moves

this Court for the entry of an Order granting her an additional twenty

days within which to prepare and file Appellant's Motion for

Rehearing.

   8.    This Motion for Enlargement is filed, not for the purposes

of delay only, but so that justice may be done.

   WHEREFORE, ABOVE PREMISES CONSIDERED, Appellant Mary Blanchard

moves this Court to entertain this motion, and after due consideration

of the relief requested by Appellant, that this Court enter an Order:

(1) Granting Appellant an enlargement of time to file her Motion

for Rehearing to and until March 4, 2015 and (2) Granting Appellant

such other and further relief, both in law and in equity, to which

she may show herself to be justly entitled.




                                  3
                               Respectfully submitted,

                               s/Joe Alfred Izen, Jr.
                               ____________________________
                               Joe Alfred Izen, Jr.
                               Attorney for Appellant Blanchard
                               TBC # 10443500
                               5222 Spruce Street
                               Bellaire, Texas 77401
                               (713) 668-8815
                               (713) 668-9402 FAX
                               jizen@comcast.net


                     CERTIFICATE OF CONFERENCE

   At the time of the preparation and filing of this motion, Mr.
Knebel WAS NOT AVAILABLE FOR COMMENT ON this motion.

                               s/Joe Alfred Izen, Jr.
                               ____________________________
                               Joe Alfred Izen, Jr.


                      CERTIFICATE OF SERVICE

   I certify that a true and correct copy of the foregoing document
was sent to Jeffrey T. Knebel, 301 Congress Avenue, Suite 1910,
Austin, TX 78701 (fax: 512-542-2011) by facsimile transmission
and/or eservice on the 9th day of February, 2015.

                               s/Joe Alfred Izen, Jr.
                               _______________________________
                               Joe Alfred Izen, Jr.
BLANCHAR.M2E/TK471




                                 4
                           VERIFICATION

STATE OF TEXAS   )
                 )
COUNTY OF HARRIS )

   BEFORE ME, the undersigned authority, on this day personally

appeared Joe Alfred Izen, Jr., known to me to be the attorney for

Appellant, who after being by me duly sworn, on his oath, did depose

and testify that he had read the foregoing document, that all of

the facts stated therein are true and correct and within his own

personal knowledge.

                               s/Joe Alfred Izen, Jr.
                               _______________________________
                               Joe Alfred Izen, Jr.

   SUBSCRIBED AND SWORN TO on this the 9th day of February, 2015,
to certify which witness my hand and seal of office.

                               s/Karen Cooley
                               ______________________________
                               Notary Public In and For
                               The State of Texas

My commission expires:

     6-21-2018                      SEAL
______________________